Citation Nr: 1203540	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  04-16 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits in the amount of $24,529.40 was properly created.

(The issues of whether entitlement to an additional allowance for M.M.B.S. as a dependent mother and entitlement to service connection for diabetes are the subject of a separate Board decision and remand.)


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to March 1999.  The Veteran died in December 2010 and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which found an overpayment in the amount of $24,529.40 had been created.  The Veteran testified at a Board hearing at the RO in Manila, the Republic of the Philippines in October 2008.  This transcript has been associated with the file.

This issue of overpayment was previously denied by the Board in a January 2009 decision.  The Veteran subsequently appealed to the Court of Appeals for Veterans Claims (Court), and in a March 2011 Memorandum Decision, the Court vacated the Board decision and remanded the matter for readjudication. 

With regard to representation, the Board observes Donald Hill has filed paperwork on the Appellant's behalf.  See e.g., October 2011 Response to Supplemental Statement of the Case.  In October 2011 Mr. Hill was notified that he had not submitted a duly signed and executed VA Form 22a appointing him as the Appellant's representative.  To date, this form has not been received and as there is no other representation form filed, the Board finds the Appellant is unrepresented.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.





REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that she is afforded every possible consideration.  

The overpayment at issue in the present appeal, $24,529.40, was created as a result of a fraud scheme at Ramon Magsaysay Technological University (RMTU) in the Philippines.  Following two VA Education Compliance Surveys, a field investigation by two VA Educational Compliance Survey Specialists (ECSSs), and an investigation by VA's Office of Inspector General (OIG), the VA concluded that sixty veterans, including the one that is the subject of this appeal, were not regularly attending classes, but were instead receiving course credit in return for buying supplies and other "gifts" for the school and for individual instructors.  

As noted in the January 2009 Board decision, the current record contains summaries of the Education Compliance Surveys and field investigation, conducted in October 2002, February 2003, and May 2003, as well as a memorandum report from OIG explaining the situation at RMTU.  While the conclusions provided in these reports are of probative value in the Board's adjudication, pertinent to this remand, the reports may not contain underlying evidence which will permit a full and complete evaluation specific to the Veteran that is the subject of this appeal.  As such, the Board finds that a remand is necessary to obtain any additional information and evidence associated with these surveys and investigations that might contain information specific to the Veteran that is the subject of this decision, including any interviews, documentation, notes, etc.  Only after such evidence has been obtained may the Board conduct its de novo review of the record.

Finally, the Board observes the Appellant filed a claim for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits in January 2011.  The Appellant also filed a motion for substitution at the Court; however the Court denied the motion and remanded the case back to the Board.  See March 2011 Memorandum decision and July 2011 Order.  In Fast Letter 10-30 it is noted receipt of VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  The Agency of Original Jurisdiction (AOJ) should first adjudicate the issue of substitution, as determination of whether the Appellant can substitute in for the Veteran on the issue of overpayment is inextricably intertwined with further adjudication of the overpayment issue.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claim of improper overpayment is "inextricably intertwined" with the issue of substitution of the Appellant, the substitution issue must be remanded to the AOJ in accordance with the holding in Harris.

Also, the Board observes the Veteran had a hearing before the undersigned in October 2008.  At this hearing, the Veteran's representative referenced a 4 inch binder of evidence which had previously been submitted.  The present claims file does not contain such documentary evidence.  Thus, the Board concludes that a remand is necessary for the AOJ to obtain this evidence from the appropriate source (likely the Muskogee RO).  See 38 U.S.C.A. § 5103A (West 2002).  If the binder of evidence cannot be located, the AOJ should notify the Appellant of this fact and request that the evidence be resubmitted to the VA.  See 38 C.F.R. § 3.159(e) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the issue of whether substitution of the Appellant for the Veteran is proper.  The AOJ should refer to the Appellant's January 2011 Form 21-534, as well as Fast Letter 10-30 which states timely filing of VA Form 21-534 should be interpreted as a substitution request.

2.  Locate the 4 inch binder of evidence identified by the Veteran's representative at the October 2008 Board hearing and associate it with the Veteran's claims file.  The AOJ should contact the Muskogee RO, or any other appropriate source to locate this information.  All efforts to obtain these documents should be documented in the claims file, and requests should continue until the AOJ determines that the records cannot be found.  

3.  If efforts to locate the evidentiary binder are unsuccessful, the AOJ should notify the Appellant that such records are not available and request that the evidence be resubmitted to the VA.

4.  Make reasonable efforts to obtain any information and evidence associated with the October 2002, February 2003, and May 2003 VA Educational Compliance Surveys and field investigation, including any information that pertains specifically to the Veteran such as interviews, RMTU records, etc.  Any efforts to obtain these records, including any responses (negative or positive), should be included in the claims file, and requests should continue until it is determined that such records are unavailable or that further requests would be futile.  

5.  Make reasonable efforts to obtain any information and evidence associated with the VA's OIG investigation, as summarized in a February 2004 report, including any information that pertains specifically to the Veteran such as interviews, RMTU records, etc.  Any efforts to obtain these records, including any responses (negative or positive), should be included in the claims file, and requests should continue until it is determined that such records are unavailable or that further requests would be futile.  

6.  If any of the above records are unable to be located and/or obtained following reasonable efforts, the AOJ notify the Appellant that such records are not available, explain the efforts made to obtain the records, describe any further action VA will take regarding the claim, and inform the Appellant that it is ultimately her responsibility for providing the evidence.

7.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the Appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


